Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the retaining element and the holder. Based on the drawings these parts appear to be analogous, but it is not clear from the specification if “retaining element” and “holder” are meant to be synonymous.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phrases “The invention relates to” and “The invention also relates to” in lines 1 and 10, respectively.  Correction is required.  See MPEP § 608.01(b).
The disclosure is further objected to because of the following informalities:
Page 4 line 7: “a same s” appears to be a typographical error
Page 11 line 28: Figure 9b is missing from the brief description of the drawings
Page 12 line 31: “bearing 46” should read “bearing 48” to maintain consistency with the rest of the disclosure
Page 15 lines 3-4: “thread section 60” should read “thread section 62” to maintain consistency with the rest of the disclosure
Page 18 lines 24-26: “which 26 at least partially surrounds…the actuator spindle” should read “which at least partially surrounds…the actuator spindle 26” (reference numeral 26 should appear after “actuator spindle,” not after “which”)
Page 18 line 30: “spindle nut 26” should read “spindle nut 28” to maintain consistency with the rest of the disclosure
Appropriate correction is required.

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  Regarding Claim 5, the limitation “the thread section” in line 6 should be amended to “the threaded section” to maintain consistency with the rest of the claim. Regarding Claim 10, the limitation “a pressing tool according to claim 1” should be amended to “the pressing tool according to claim 1” in order to avoid rejection under 35 U.S.C. 112(b).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitation is: “at least one spring means…for the suspension of the connection of the spindle nut and the actuator levers” in Claim 6.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a retaining element for swivel connecting the pressing jaws” in Claim 1 and “a ratchet mechanism” for connecting the pressing jaws to one another in Claim 8.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“a retaining element” appears to have the corresponding structure of two bolts (page 12 lines 11-12) to perform the claimed function of swivel connecting the pressing jaws.
“at least one spring means” appears to have the corresponding structure of a spiral spring, a disc spring, or an elastomer spring (page 7 lines 24-25) for performing the claimed function of causing a suspension of the connection of the spindle nut and the actuator levers.
“a ratchet mechanism” appears to have the corresponding structure of guide rail 102 and rack 104 (page 17 lines 15-16).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the claims lack a clear transitional phrase (e.g. “comprising,” “consisting of,” or “consisting essentially of”). The transitional phrase defines the scope of the claim in terms of what unrecited additional components, if any, are excluded from the scope of the claim, as well as clearly separates the preamble of the claim from the body. Accordingly, the lack of a transitional phrase renders the claims indefinite because it makes it difficult to understand the scope of the claims and the protection sought.
Regarding Claims 4, 5, and 13, the scope of the limitation “an end position” is unclear. Is this limitation meant to refer to one or both of the first end position and the second end position recited in Claim 1, or is it meant to be a new limitation?
Regarding Claim 6, the scope of the limitation “for the suspension of the connection” is unclear. What is meant by “suspension”? The commonly-accepted definitions for this term that 
Further regarding Claim 6, the limitation “the holder” in lines 6-7 does not have antecedent basis in the claim.
Regarding Claim 7 and further regarding Claim 10, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 9, the scope of the limitation “the spindle nut is set up for an overrunning clutch in two actuation directions” is not clear. What is meant by “is set up for an overrunning clutch”? Does this mean that the spindle nut is configured to operate in the manner of an overrunning clutch or to couple with an overrunning clutch, or is this limitation intended to be a recitation of structure for an overrunning clutch?
Still further regarding Claim 10, the scopes of the limitations “a first end position,” “a press position,” and “a second end position” are unclear because these limitations have already been positively recited in Claim 1. It appears that Claim 10 is intended to be dependent upon Claim 1, however due to the aforementioned indefiniteness from the phrase “in particular,” this dependency is not clear. If Claim 10 is meant to depend from Claim 1, these limitations already have antecedent basis in the claim and thus should be amended to “the first end position,” “the press position,” and “the second end position” if they are intended to refer to the positions recited in Claim 1.

Regarding Claims 14-16, the preambles of the claims recite “The method according to claim 1”; however, Claim 1 does not recite a method. The scopes of Claims 14-16 are therefore unclear and indefinite. Are these claims meant to depend from Claim 10, which positively recites a method for pressing fittings?
Further regarding Claim 14, the scope of the limitation “the production tolerance of a pipe connection is compensated by suspension of a connection and/or by shaping the actuator levers” is unclear. Firstly, the limitation “the production tolerance” in line 3 does not have antecedent basis in the claim. Secondly, what is meant by “suspension of a connection”? The commonly-accepted definitions for suspension that could be applicable are: the state of being attached so as to allow free movement, the state of being stopped and/or held in place, and the state of being caused to temporarily cease operation. Examiner notes that the specification does not specify which meaning of the term “suspension” is intended. Thirdly, what is meant by “shaping the actuator levers”? Is this meant to be a recitation of a method step, or is it intended to describe a structural feature (i.e. a shape) of the actuator levers? 
Still further regarding Claim 14, the scopes of the limitations “an actuator lever” in lines 5 and 6 and “a lever section” in line 5 are unclear. Claim 1, from which Claim 14 depends, recites at least two actuator levers and two lever sections. Are “an actuator lever” and “a lever section” in Claim 14 intended to mean one of the previously-recited actuator levers and lever sections, respectively? Further, is the actuator lever recited in line 6 meant to be the same actuator lever as recited in line 5, or a different one?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockmar (US 57,447).
Regarding Claim 1, Stockmar discloses (Figures 1 and 2) a pressing tool for pressing fittings for the production of pipe connections with two opposing pressing jaws (limbs A and A2) which each have a pressing section (jaws B and B2) and a lever section (see Annotated Figure 1 below), and with a retaining element (cross-piece C) for swivel connecting the pressing jaws, wherein the pressing sections form a receiving section (see Annotated Figure 1 below) and wherein pressing apart the lever sections causes the receiving section to close (column 2 lines 8-13), wherein an actuator spindle (screw D), a spindle nut (nut E), and at least two actuator levers (toggles F) are provided, wherein each actuator lever is swivel connected at one end to the lever section of a pressing jaw (column 1 lines 47-49), and wherein each actuator lever is swivel connected at another end to the spindle nut (column 1 lines 46-47), characterized in that, in a first end position of the spindle nut the receiving section is open (shown in Figure 1), in a press position of the spindle nut the receiving section is closed (shown in Figure 2), and in a 

    PNG
    media_image1.png
    653
    590
    media_image1.png
    Greyscale

Stockmar Annotated Figure 1
2) effects a symmetrical movement of the pressing sections (jaws B and B2; this symmetry is clearly shown in the figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stockmar in view of Chapman (US 5,206,980).
Regarding Claim 4, Stockmar does not disclose at least one spring stop for the suspension of movement of the spindle nut in an end position. Chapman teaches (Figure 6) a tool comprising an actuator spindle (threaded rod 50) and a spindle nut (knob 54 and cross-bar 46), characterized in that, at least one spring stop (helical spring 52) is provided for the suspension of the movement of the spindle nut in an end position (column 3 lines 19-20; helical spring 52 will cause a suspension of the movement of knob 54 and cross-bar 46 when the knob and cross-bar reach their end position shown in Figure 9). The stop spring also biases the spindle nut away from the end position to facilitate easier opening of the pressing jaws (jaws 44) when the receiving section is being opened (column 4 lines 23-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stockmar in view of Montena (US 2012/0246902).
Regarding Claim 7, Stockmar does not teach that the actuator levers are bent. Montena teaches (Figure 2) a pressing tool (compression tool 100) for pressing fittings (connector 175) for the production of pipe connections comprising at least two actuator levers (first and second spacers 30 and 40), characterized in that the actuator levers are bent ([0022] lines 16-18 and [0024] lines 16-18; body members 36/46 and protruding surfaces 37/47 form a bent shape surrounding notches 35/45 for spacers 30/40). This shape allows for a clearance between the actuator levers during operation of the pressing tool ([0024] lines 7-13), which would be the result of routine engineering and design practices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing tool disclosed by Stockmar such that the actuator levers are bent, as taught by Montena, as this is a design choice that would be the result of routine engineering and design practices. Examiner note: regarding the limitation “in particular C-shaped,” as is discussed above, the inclusion of the phrase “in particular” means that this limitation is not necessary in order to meet the requirements of the claim.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stockmar in view of Shutts et al., hereinafter Shutts (US 7,040,007).

Regarding Claim 15, Stockmar does not disclose that an intermediate position is held by a ratchet mechanism. Shutts teaches (Figure 1) a method for operating a tool in which an intermediate position, which is reached between the two end positions when the pressing tool (handheld crimping tool 2) is moved, is held by a ratchet mechanism (releasable ratchet means 32; column 2 lines 13-15: the releasable ratchet means prevents the operating arms from moving in the direction opposite the opening direction, thereby holding the tool in an intermediate position). Shutts further teaches that it is well-known in the art to use a ratchet mechanism for this purpose (column 1 lines 29-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Stockmar such that an intermediate position, which is reached .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stockmar in view of Kubo (US 4,524,959).
Regarding Claim 9, Stockmar is silent to the specific structure of the spindle nut. Kubo teaches (Figure 2) a tool comprising an actuator spindle (screw bar 4) and a spindle nut (supporting member 2), characterized in that the spindle nut comprises a housing (outer surface of supporting member 2) and an inner nut (threaded hole 3). As this is thus a known structure for a spindle nut, it would have been obvious to one of ordinary skill in the art to modify the pressing tool disclosed by Stockmar such that the spindle nut comprises a housing and an inner nut, as taught by Kubo, to perform the same function. Examiner note: the claim as set forth does not provide any definitive structure for the housing and inner nut, so the outer surface of supporting member 2 and threaded hole 3 of Kubo meet this limitation of the claim. Further, regarding the limitation “the spindle nut is set up for an overrunning clutch in two activation directions,” this limitation does not positively recite any structure that is necessary to meet all the limitations of the claim. The only structure positively recited in Claim 9 is the housing and the inner nut of the spindle nut.

Allowable Subject Matter
Claims 5-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejections under 35 
Regarding Claim 5, prior art fails to teach, alone or in combination, a pressing tool characterized in that the spindle nut is disengaged from the thread section of the actuator spindle when reaching an end position.
Regarding Claim 6, prior art fails to teach, alone or in combination, a pressing tool characterized in that at least one spring means is provided for the suspension of the connection of the spindle nut and the actuator levers and/or for the suspension of the connection between the actuator levers and the pressing jaws and/or between the holder and the pressing jaws.
Regarding Claim 10, prior art fails to teach, alone or in combination, a method for pressing fittings for producing pipe connections in which the pressing tool is moved from a first end position via a press position to a second end position by applying a torque, wherein in the first end position and the second end position the receiving section is open. In the Stockmar reference discussed above with relation to Claim 1, the disclosed tool is capable of a second end position in which the receiving section is open, but the written disclosure only discloses moving the tool between a first end position and a press position by applying opposite torques (column 2 lines 6-17), and not moving the tool from the first end position to the second end position, via the press position. 
Claims 11-13 would be allowable by virtue of their dependence upon Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725